Citation Nr: 0003377	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  96-41 593	)	DATE
	)                              
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to secondary service connection for the cause of 
the veteran's death for the purpose of dependency and 
indemnity compensation (DIC) benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel



INTRODUCTION

The veteran had active military service from July 1966 to 
July 1969 and from April 1971 to December 1971.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied the appellant's claim seeking 
entitlement to service connection for the cause of the 
veteran's death and also denied the appellant's claim seeking 
entitlement to DIC benefits under the provisions of 
38 U.S.C.A. § 1318 (West 1991).

The appellant's claim was initially before the Board in May 
1998, at which time the Board denied the appellant's claim 
seeking entitlement to DIC benefits under the provisions of 
38 U.S.C.A. § 1318 (West 1991) and remanded the appellant's 
claim seeking entitlement to service connection for the cause 
of the veteran's death.  


FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of the 
appellant's appeal has been obtained.

2.  The veteran died in April 1996 from variceal bleed due to 
cirrhosis. 

3.  Prior to his death, the veteran was service-connected for 
post-traumatic stress disorder (PTSD); the disability was 
rated as 100 percent disabling since July 1992.

4.  There is competent medical evidence of record to show 
that the veteran's alcoholism was proximately due to or the 
result of his service-connected PTSD.  

5.  There is competent medical evidence of record to show 
that the veteran's cirrhosis was proximately due to or the 
result of his service-connected alcoholism.  

6.  The veteran's service-connected cirrhosis contributed 
substantially and materially to cause the veteran's death. 


CONCLUSIONS OF LAW

1.  Alcoholism was proximately due to or the result of the 
veteran's service-connected PTSD, and is therefore service-
connected. 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 3.310(a) 
(1999).

2.  Cirrhosis was proximately due to or the result of the 
veteran's service-connected alcoholism, and is therefore 
service-connected. 38 U.S.C.A. § 1110 (West 1991)38 C.F.R. 
3.310(a) (1999). 

3.  Service connection for the cause of the veteran's death 
for purposes of payment of DIC benefits is warranted. 38 
U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records show that on the veteran's report of 
medical history form from induction in July 1966, the veteran 
placed a check in the "no" box regarding whether he had 
stomach, liver, or intestinal trouble.  His abdomen and 
viscera were evaluated as normal.  At separation in June 
1969, the veteran again placed a check in the "no" box on 
his report of medical history form regarding whether he had 
stomach, liver, or intestinal trouble.  His abdomen and 
viscera were evaluated as normal at his separation 
examination.  At an enlistment examination in March 1971, the 
veteran's abdomen and viscera were again evaluated as normal 
and he again placed a check in the "no" box regarding 
whether he had stomach, liver, or intestinal trouble.  In 
July 1971, the veteran was treated for stomach pain.  The 
veteran was hospitalized from September 13, 1971 to October 
27, 1971.  Final diagnosis was hepatitis, probably 
infectious.  At separation in October 1971, the veteran's 
abdomen and viscera were again evaluated as normal and he 
placed a check in the "no" box regarding whether he had 
stomach, liver, or intestinal trouble.  

Copies of VA Medical Center treatment records were submitted 
from November 1989 to April 1991.  The veteran was 
hospitalized from November 2, 1989 to November 30, 1989 for 
drug rehabilitation.  Diagnoses were chronic poly-drug abuse, 
and ethanol liver disease with questionable cirrhosis.  A 
liver biopsy in November 1989 showed that the veteran had 
cholangitis.  A liver biopsy in March 1990 showed that the 
veteran had cirrhosis.  In May 1990, the veteran was 
diagnosed with alcohol cirrhosis.  The examiner noted that 
the veteran had had cirrhosis for years.  

The veteran underwent a VA examination in April 1990.  The 
examiner's assessments were polysubstance abuse and PTSD, 
complicated by polysbustance abuse.  

By a June 1990 rating decision, the RO granted the veteran 
entitlement to service connection for PTSD and assigned a 10 
percent rating.  

By an April 1991 rating decision, the RO denied the veteran 
entitlement to service connection for hepatitis and 
cirrhosis.  

By a July 1991 rating decision, the RO increased the rating 
for the veteran's PTSD to 70 percent disabling.  

By a July 6, 1992 rating decision, the RO granted the veteran 
a total disability rating for his service-connected PTSD.

The veteran underwent a VA examination in April 1995.  
Diagnoses were severe PTSD, alcohol dependence, in partial 
remission, hypertension, and peptic ulcer disease.  

Copies of hospitalization records were submitted from the 
University of South Carolina Hospital from April 18, 1996.  
It was noted that the veteran had a history of cirrhosis 
secondary to hepatitis C and alcohol abuse, and that he had 
received a transjugular intrahepatic portosystemic shunt 
(TIPS) in January 1995 for upper gastrointestinal bleeding.  
It was noted that the veteran presented to the VA hospital on 
April 17, 1996 after having one episode of abdominal aortic 
aneurysm nausea and vomiting with a small amount of dark red 
blood and one melenic stool.  He was transferred to South 
Carolina for TIPS evaluation.  Final diagnosis was death 
secondary to upper gastrointestinal bleed secondary to 
varices secondary to cirrhosis.  

The veteran's death certificate shows that he died on 
April [redacted], 1996.  The immediate cause of death was 
listed as "variceal bleed", and the underlying cause was 
listed as cirrhosis.  

In October 1999, the Board requested a medical opinion from 
the Veterans Health Administration (VHA).  The Board asked 
the following questions:

1)  Is it at least as likely as not that the veteran's 
alcoholism was proximately due to or caused by his PTSD, or 
in the alternative, that the veteran's alcoholism increased 
in severity beyond its natural progression due to his PTSD?

2)  If the answer to question (1) is affirmative, was the 
veteran's alcoholism, either singly or jointly with some 
other condition, etiologically related to the veteran's 
cirrhosis?

(3, 4, 5)  If the answer to question (1) is affirmative, did 
the veteran's alcoholism contribute substantially or 
materially to the veteran's death; did the veteran's 
alcoholism combine with other causes to cause the veteran's 
death; and did the veteran's alcoholism aid or lend 
assistance to the production of death?

In December 1999, a reply was received from the VHA.  It was 
noted that the medical record was reviewed by both a board 
certified psychiatrist and a board certified internist and 
discussed extensively.  It was noted that the internist was 
knowledgeable about the effects of substance abuse on end 
organs such as the liver, and that the psychiatrist was 
knowledgeable about PTSD.  

In response to the first question, the physician who prepared 
the report indicated that it was likely that the veteran's 
alcoholism was proximately due to his PTSD.  He noted that 
veterans who have experienced combat and developed PTSD are 
more likely to have substance abuse problems than veterans 
who have not been exposed to combat.  

In response to the second question, the physician wrote that 
the veteran's alcoholism was etiologically related to the 
veteran's cirrhosis since epidemiological evidence suggested 
a direct relationship between alcohol consumption and the 
prevalence of cirrhosis.  He noted that it was likely that 
the veteran experienced an increased risk for developing 
cirrhosis related to alcoholism due to the individual 
susceptibility factor of his PTSD.  

In response to the third, fourth, and fifth questions, the 
physician wrote that the veteran's alcoholism contributed 
substantially or materially to his death since the veteran's 
alcoholism led to the cirrhosis, which led to the esophageal 
varices that were a well known result of hepatic cirrhosis.  
He also noted that it was well known clinically that every 
additional diagnosis complicated and worsened a patient's 
prognosis, so that it was likely that the veteran's 
alcoholism combined with other causes to lead to his death.  
He also noted that since the veteran's proximate cause of 
death was variceal bleeding due to cirrhosis of the liver, 
and since the veteran's alcoholism led to the cirrhosis, that 
there was an aiding or lending of assistance to the 
production of death.  


Analysis

The appellant's claim for service connection for the cause of 
the veteran's death is well grounded, meaning plausible, and 
the file shows that the VA has fulfilled its duty to assist 
her in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107 (a). (West 1991).

A service-connected disability is one due to disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110 (West 1991), 38 C.F.R. § 3.303 (1999).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. 38 C.F.R. 3.310.



To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to constitute a 
contributory cause, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 U.S.C.A. § 1310 (West 1991) ; 38 
C.F.R. § 3.312 (1999). 

The only disability for which the veteran was service-
connected at the time of his death was PTSD.  He was in 
receipt of a total disability rating for his PTSD since June 
1992.  The appellant contends that service connection for the 
cause of the veteran's death is in order because the 
veteran's PTSD caused his alcoholism, which caused his 
cirrhosis, which was a cause of death.  

Regarding the appellant's contention, 38 U. S.C.A. 1110 
states that "no compensation shall be paid if the disability 
is the result of the person's own willful misconduct or abuse 
of alcohol or drugs."  38 U.S.C.A. § 1110 (1991); see also 38 
C.F.R. 3.1(n), 3.301 (1999).

Also, the VA General Counsel issued an opinion, dated in 
January 1997, which stated in relevant part that:

Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) 
of 1990, Pub. L. No. 101-508, 8052, 104 Stat. 1388, 1388- 
351, prohibits, effective for claims filed after October 31, 
1990, the payment of compensation for a disability that is a 
result 



of a veteran's own alcohol or drug abuse.  The payment of 
compensation is prohibited whether the claim is based on 
direct service connection or, under 38 C.F.R. 3.310(a), on 
secondary service connection for a disability proximately due 
to or a result of a service-connected condition.  Further, 
compensation is prohibited regardless of whether compensation 
is claimed on the basis that a service- connected disease or 
injury caused the disability or on the basis that a service-
connected disease or injury aggravated the disability.  
VAOPGCPREC 2-97 (January 16, 1997).

Notwithstanding the above, the Office of General Counsel of 
VA has more recently determined that the OBRA 1990 preclusion 
of direct service connection applied to all VA benefits, but 
that it did not affect the award of benefits on the basis of 
secondary service connection for a substance abuse 
disability, with the exception of the payment of compensation 
to the veteran.  In other words, where a service-connected 
disability caused substance abuse, secondary service 
connection can be granted, but no payment of compensation 
benefits to the veteran is authorized.  Consequently, service 
connection and the payment of certain other benefits, 
exclusive of compensation, to include dependents' educational 
assistance, burial benefits, accrued benefits, surviving 
spouses' loan guaranty benefits, special allowances under 38 
U.S.C.A. 1312, and medical care under the VA Civilian Health 
and Medical Program, are not prohibited by the provisions of 
38 U.S.C.A. 105; 38 C.F.R. 3.1(n), 3.301.  See VAOPGCPREC 2-
98 (February 10, 1998).  

In July 1998, the Court interpreted the dictates of 38 
U.S.C.A. 1110 as clearly prohibiting only the payment of 
compensation for a disability resulting from a 



veteran's own alcohol or drug abuse secondary to a service-
connected disorder, thus permitting the underlying grant of 
service connection for such disability, albeit without 
compensation. Barela v. West, 11 Vet. App. 280, 283 (1998).

In July 1999, the VA's Office of General Counsel issued an 
opinion which specifically addressed the issue of DIC and 
disabilities resulting from alcohol or drug abuse.  General 
Counsel held that DIC is a benefit distinct from disability 
compensation for purposes of the amendments made by section 
8052 of the OBRA of 1990 and is not affected by that Act's 
prohibition on payment of disability compensation for 
substance-abuse disability.  VAOPGCPREC 7-99 (June 9, 1999).  

The Office of General Counsel further held that VA may award 
DIC to a veteran's surviving spouse based on either the 
veteran's death from a substance-abuse disability secondarily 
service connected under 38 C.F.R. § 3.310(a) (entitlement 
established under 38 U.S.C. § 1310) or based on a veteran's 
death while in receipt of or entitled to receive compensation 
for a substance-abuse disability secondarily service 
connected under section 3.310(a) and continuously rated 
totally disabling for an extended period immediately 
preceding death (entitlement established under 38 U.S.C. § 
1318).  VAOPGCPREC 7-99 (June 9, 1999).  

Accordingly, with these mandates in mind, the appellant's 
claim for service connection for the cause of the veteran's 
death as secondary to service-connected PTSD will now be 
considered.

The record shows that the veteran died in April 1996.  The 
death certificate reveals that he died of variceal bleed due 
to cirrhosis.  The appellant has not submitted 



evidence directly linking the variceal bleed due to cirrhosis 
to service.  In April 1991, the RO denied the veteran's 
claims of entitlement to service connection for hepatitis and 
cirrhosis on a direct basis.  The appellant's contention is 
that the veteran's alcoholism was proximately due to or the 
result of service-connected PTSD under 38 C.F.R. 3.310(a), 
and that his cirrhosis was due to his alcoholism, and that as 
such, the appellant is entitled to service connection for 
cause of death pursuant to 38 C.F.R. 3.312.

As noted above, the VA General Counsel has most recently held 
that VA may award DIC to a veteran's surviving spouse based 
on the veteran's death from a substance-abuse disability 
secondarily service connected under 38 C.F.R. § 3.310(a) 
(entitlement established under 38 U.S.C. § 1310).  See 
VAOPGPREC 7-99 (June 9, 1999).

The appellant's contention that the veteran's service-
connected PTSD caused him to develop alcoholism, which led 
him to contract cirrhosis that was a cause of death is 
entirely consistent with and supported by the opinion 
prepared by the VHA in October 1999.  The physician who 
prepared the report wrote that it was likely that the 
veteran's alcoholism was proximately due to his PTSD, and 
that the veteran's alcoholism was etiologically related to 
his cirrhosis.  

Moreover, there is no competent medical evidence of record to 
rebut this opinion.  Therefore, the veteran should be service 
connected for alcoholism as secondary to service-connected 
PTSD, and also should be service-connected for cirrhosis as 
secondary to alcoholism. 38 C.F.R. 3.310(a).  As the 
veteran's death certificate indicates that the cause of death 
was variceal bleed due to cirrhosis, service 



connection for the veteran's death is warranted.  38 C.F.R. 
§ 3.312.  Accordingly, the appellant is entitled to DIC 
benefits under section 1310 because her late husband's death 
by a substance abuse disability (in this case cirrhosis due 
to alcoholism), was service connected on a secondary basis 
due to PTSD. 


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted for purposes of payment of DIC 
benefits under 38 U.S.C.A. § 1310.  




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals







